Citation Nr: 1745446	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-27 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a back and/or neck disability.

2. Entitlement to service connection for a back and/or neck disability, to include as secondary to a service-connected disability.

3. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for tension headaches. 

4. Entitlement to service connection for tension headaches, to include as secondary to a service-connected disability.

5. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for bilateral tubal ligation.

6. Entitlement to service connection for residuals of bilateral tubal ligation.
7. Entitlement to service connection for libido changes, to include as secondary to a service-connected disability.

8. Entitlement to service connection for a bladder disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2007 and September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and Detroit, Michigan. Jurisdiction resides with the RO in Detroit, Michigan.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).
The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of entitlement to service connection for a back and/or neck disability, tension headaches, residuals of bilateral tubal ligation, libido changes and for a bladder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2004 rating decision denied reopening of a claim of service connection for back and neck problems. The Veteran was notified of her rights but did not appeal or submit new and material evidence during the applicable appellate period. 

2. The evidence associated with the claims file subsequent to the March 2004 rating decision denying service connection for back and neck problems is not cumulative and redundant of evidence previously of record.

3. A March 2004 rating decision denied reopening of a claim of service connection for headaches. The Veteran was notified of her rights but did not appeal or submit new and material evidence during the applicable appellate period. 

4. The evidence associated with the claims file subsequent to the March 2004 rating decision denying service connection for headaches is not cumulative and redundant of evidence previously of record.

5. A July 1994 rating decision denied a claim of service connection for bilateral tubal ligation. The Veteran was notified of her rights but did not appeal or submit new and material evidence during the applicable appellate period. 

6. The evidence associated with the claims file subsequent to the July 1994 rating decision denying service connection for tubal ligation is not cumulative and redundant of evidence previously of record.


CONCLUSIONS OF LAW

1. The March 2004 rating decision is final. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2. New and material evidence sufficient to reopen the claim of service connection for a neck and/or back disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2016).

3. New and material evidence sufficient to reopen the claim of service connection for tension headaches has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2016).

4. The July 1994 rating decision is final. 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (1994).

5. New and material evidence sufficient to reopen the claim of service connection for residuals of bilateral tubal ligation has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, in light of the fully favorable decision to reopen the claims of service connection for neck and/or back disability, headaches and for residuals of bilateral tubal ligation, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In this case, new and material evidence sufficient to reopen the claim of service connection for a neck/and or back disability has been received. The RO again denied reopening a claim of service connection for a neck/and or back disability in March 2004, finding there was no evidence the condition was related to service. The Veteran was notified of the decision and her appellate rights in the same month. The Veteran did not appeal that decision, or submit additional evidence, within the applicable time period.  Therefore, the March 2004 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016). 

The record in March 2004 consisted of service treatment records, prior rating decisions, VA treatment records and statements from the Veteran. The evidence failed to show an in-service injury or that the Veteran's claimed low back/cervical spine disability was causally related to her active service. Evidence associated since the rating decision includes additional VA treatment records, a VA examination report, private treatment records and Veteran statements. The Veteran's statements as to her service-connected right knee and associated ongoing symptoms and increasing low back pain, and treatment sought immediately after service are new and material. 

New and material evidence sufficient to reopen the claim of service connection for a back and/or neck disability has been received. The evidence provided addressed the previous unestablished facts of the possibility of secondary service connection as to the Veteran's service-connected right knee. It is not redundant. Therefore, reopening of the claim for a neck/back disability is warranted.

Next, new and material evidence sufficient to reopen the claim of service connection for headaches has been received. The RO last denied reopening a claim of service connection for headaches in March 2004, finding no in-service injury or that the Veteran's headaches were causally related to her active service. The Veteran was notified of the decision and of her appellate rights in that same month. The Veteran did not appeal that decision, and did not submit additional evidence, within the applicable time period. Therefore, the March 2004 decision became final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

The evidence of record in March 2004 consisted of prior rating decisions, VA treatment records and statements from the Veteran. The evidence failed to show an in-service injury or that the Veteran's claimed headaches were causally related to his service. Evidence associated since the March 2004 rating decision includes VA treatment records, statements from the Veteran and a VA examination. The Veteran's statements regarding her headaches beginning in-service and persisting since and treatment records noting her ongoing symptoms are new and material.

In this case, new and material evidence sufficient to reopen the claim of service connection for headaches has been received. The evidence provided by the Veteran and VA treatment records and examinations addresses the previous unestablished facts of an in-service injury and possible relationship between the Veteran's headaches and her service-connected right knee disability. It is not redundant. Therefore, reopening of the claim of service connection for headaches is warranted.  

Then, new and material evidence sufficient to reopen the claim of service connection for residuals of bilateral tubal ligation has been received. The RO denied service connection for bilateral tubal ligation in July 1994. The Veteran was notified of the decision, and of her appellate rights in that same month. The Veteran did not appeal that decision, and did not submit additional evidence, within the applicable time period. Therefore, the July 1994 decision became final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 
 
The evidence of record in July 1994 consisted of service treatment records, VA examination and statements from the Veteran. The evidence failed to show any evidence of a residual disease or disability. Evidence associated since the rating decision includes VA treatment records, a VA examination report and statements from the Veteran.  The VA treatment records post-service and the Veteran's statements regarding ongoing pain and symptoms are new and material. 

New and material evidence sufficient to reopen the claim of service connection for residuals of bilateral tubal ligation has been received. The evidence provided addresses the previous unestablished facts of a disability and possibility of a relationship between service and the Veteran's current symptoms. It is not redundant. Therefore, reopening of claim for service connection for residuals of bilateral tubal ligation is warranted. 


ORDER

The application to reopen the claim for service connection for neck and/or back disability is granted.

The application to reopen the claim for service connection for headaches is granted.

The application to reopen the claim for service connection for bilateral tubal ligation is granted.


REMAND

The Veteran contends service connection for a back and/or neck disability, headaches, residuals of bilateral tubal ligation, libido changes, and a bladder disability is warranted, to include on a secondary basis. The Board finds a remand is warranted for additional development. 

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2016). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In November 2011 treatment records, the Veteran reported receiving Social Security Administration (SSA) disability benefits. As these identified records may be relevant to all the claims on appeal, the case must be remanded so appropriate attempts should be made to obtain these outstanding records. 

Cervical spine
The Veteran contends she is entitled to service connection for a back and/or neck disability to include as secondary to her service-connected right knee. The Veteran was afforded a VA examination in July 2009. The examiner noted the Veteran's cervical spine disability is less likely as not caused by or a result of her service-connected right knee pain. The examiner noted the Veteran does not have an antalgic gait which would contribute to a lumbar spine condition. There was documentation of cervical spondylosis and she has developed some cervical disc herniation as seen on an MRI. The examiner attributed the Veteran's cervical spondylosis and resulting disc disease to a developmental condition exacerbated by her depression/stress. However, the examiner failed to address direct service connection and fully address secondary service connection as to aggravation. 

Headaches
If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded a VA examination as to headaches in March 2007. The Veteran contends she is entitled to service connection for headaches to include as secondary to her service-connected right knee disability. The examiner noted the Veteran experiences migraine headaches but found that it was unlikely that these were secondary to her service-connected right knee disability. The examiner noted stress and depression can cause migraine headaches, but not a right knee injury. However, the examiner failed to fully address direct and secondary service connection. 


Bladder disability & residuals of bilateral tubal ligation
If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded a VA examination in July 2009. The examiner noted the Veteran experiences ongoing urinary incontinence which is not caused by or a result of medication prescribed for her service-connected knee disability. The examiner noted the Veteran's stress incontinence is secondary to vaginal delivery of her children, and the incontinence started after childbirth before she was prescribed muscle relaxants for her knee. However, the examiner failed to fully address secondary service connection as to aggravation and direct service connection, and if such were residuals of in-service bilateral tubal ligation. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate attempts should be made to obtain and associate with the claims file the Veteran's Social Security Administration (SSA) records. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of her cervical/lumbar spine disability. After reviewing the claims file, and all prior opinions provided, and examining the Veteran the examiner is asked to answer the following questions:

a. Identify all current cervical and lumbar spine disabilities.

b. For all diagnosed cervical and lumbar spine disabilities, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cervical/lumbar spine disability is related to active service?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cervical/lumbar spine disability was caused by her service-connected right knee disability?

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cervical/lumbar spine disability was aggravated (permanently worsened beyond its natural progression) by her right knee disability?  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of her cervical/lumbar spine disability by a service-connected disability.

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that she has experienced symptoms of back and neck pain since service, and that her symptoms have worsened as a result of her service-connected right knee disability.  

3. After completing the development above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of her headaches. After reviewing the claims file, and all prior opinions provided, and examining the Veteran the examiner is asked to answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's migraine headaches are related to active service?

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's migraine headaches were caused by her right knee disability?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's migraine headaches were aggravated (permanently worsened beyond its natural progression) by her right knee disability?  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of her migraine headaches by a service-connected disability.

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that she began experiencing headaches in-service. 

4. After completing the development above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any genitourinary disorder to include urinary incontinence and libido changes. After reviewing the claims file, and all prior opinions provided, and examining the Veteran the examiner is asked to answer the following questions:
	
a. Identify all current genitourinary disorders.

b. For all diagnosed genitourinary disorders, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current genitourinary  disorder is related to active service, to include in-service bilateral tubal ligation?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's genitourinary disorder was caused by her service-connected right knee disability?

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's genitourinary disorder was aggravated (permanently worsened beyond its natural progression) by her right knee disability?  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of her genitourinary disorder by the service-connected disability.

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that her symptoms are residuals of in-service bilateral tubal ligation.  Additionally, the Veteran reports she developed urinary incontinence and libido changes as a result of medications prescribed for her right knee disability. 

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


